Case 1:19-cv-00577-UDJ-JPM Document1 Filed 05/03/19 Page 1o0f5 PagelD#: 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

Case No. 19-577

 

JUDITH ANN HUTHNANCE ROZIER,
Individually and as Independent Executrix of
the Succession of John S. Rozier, IV,

Petitioner,
v.

PRUDENTIAL INSURANCE
COMPANY OF AMERICA and
MALCOLM DALE HARRINGTON,

Defendants.

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA’S
NOTICE OF REMOVAL OF CIVIL ACTION

Defendant, The Prudential Insurance Company of America, sued incorrectly herein as
“Prudential Insurance Company of America” (“Prudential”), through its undersigned counsel,
pursuant to 28 U.S.C. §§ 1441 and 1446, respectfully notices the removal of the captioned action
to the United States District Court for the Western District of Louisiana from the Alexandria City
Court, Parish of Rapides, State of Louisiana. The grounds for removal are as follows:

1. Upon information and belief, on or about March 15, 2019, Petitioner Judith Ann
Huthnance Rozier, Individually and as Independent Executrix of the Succession of John S.
Rozier, IV (“Petitioner”) filed a Petition in the Alexandria City Court, Parish of Rapides, State of
Louisiana, captioned Judith Ann Huthnance Rozier, et al., v. Prudential Insurance Company of
America, et al., Civil Docket Number 143457 (the “State Court Action”). A copy of the Petition
was first received by Prudential, through an authorized agent of process, on April 5, 2019, and is

annexed hereto as Exhibit A in accordance with 28 U.S.C. § 1446(a).
Case 1:19-cv-00577-UDJ-JPM Document1 Filed 05/03/19 Page 2 of 5PagelD#: 2

2. This Court has original federal question jurisdiction over the State Court Action
pursuant to 28 U.S.C. § 1331 and 29 U.S.C §1132 of the Employee Retirement Income Security
Act of 1974 (“ERISA”), which gives the District Court jurisdiction to hear civil actions relating
to benefits due under the terms of an employee welfare benefit plan brought by a participant,
beneficiary or fiduciary. The group life insurance policy at issue in this action is an employee
welfare benefit plan governed by ERISA. This basis for jurisdiction is consistent with general
federal question jurisdiction under 28 U.S.C. § 1331, which gives the District Court jurisdiction
over actions arising under the laws of the United States. For the purpose of processing this claim,
Prudential had a degree of discretionary authority consistent with the definition of fiduciary set

forth in 29 U.S.C. § 1002(21)(A)(iii).

THE PARTIES
3. Upon information and belief, Petitioner is a citizen and domiciliary of the Parish
of Rapides, Louisiana.
4. Upon information and belief, Defendant Malcolm Dale Harrington is a citizen and

domiciliary of the Parish of Rapides, Louisiana.

5. Defendant Prudential was at the time the State Court Action was commenced, and
currently is, a corporation organized and existing under the laws of New Jersey with its principal
places of business in New Jersey and, therefore, is a citizen of New Jersey.

THE STATE COURT ACTION

6. On or about April 5, 2019, Prudential received service of the State Court Action

by service through an authorized agent of process. Accordingly, this Notice of Removal, filed

within the thirty-day period prescribed by 28 U.S.C. § 1446, is timely.
Case 1:19-cv-00577-UDJ-JPM Document1 Filed 05/03/19 Page 3 of 5 PagelD#: 3

7. The Petition alleges that Petitioner is entitled to life insurance benefits in
connection with Group Life Insurance Policy Number G-51377, an ERISA-regulated employee
welfare benefits plan which was issued by Prudential to the American Institute of Certified
Public Accountants Trust, (the “Plan”), due as a result of the death of John S. Rozier, IV (the
“Insured”), who was insured under the Plan. See Petition.

THIS COURT’S REMOVAL JURISDICTION

8. Title 28 U.S.C. § 1441 (a) and (c) and Title 28 U.S.C. § 1331 provide the basis for
removal jurisdiction to this Court. Petitioner alleges claims to recover payment for life insurance
benefits under an employee welfare benefit plan which is governed by the federal law of ERISA.

9. The State Court Action involves Petitioner’s claims for distribution of ERISA
Plan benefits payable as a result of the death of the Insured.

10. ERISA preempts any state law claims alleged in Petitioner’s action and provides
the exclusive administrative and federal remedies for resolution of claims relating to ERISA
plans. See ERISA § 502 (a)(1)(B), 29 U.S.C. § 1132 (a)(1)(B); see also Pilot Life Ins. Co. v.
Dedeaux, 481 U.S. 41 (1987). A cause of action filed in state court which is preempted by
ERISA and falls within the scope of Section 502 (a)(1) is removable to federal court under 28
U.S.C. § 1441(a) as an action arising under federal law. See Metropolitan Life Ins. Co. v. Taylor,
481 U.S. 58 (1987). Therefore, this Court has original federal jurisdiction under 28 U.S.C. §
1331 and 29 U.S.C. § 1132(e).

ll. The timing requirements of 28 U.S.C. § 1446(b) have been satisfied in that this
Notice of Removal has been filed with this Court within thirty (30) days after receipt of the
Petition by Prudential. The time for filing this Notice of Removal has not expired under 28

U.S.C. § 1446(b).
Case 1:19-cv-00577-UDJ-JPM Document1 Filed 05/03/19 Page 4o0f5 PagelID#: 4

12. Defendant Malcolm Dale Harrington, through counsel, has provided his consent
to the removal of this action to the United States District Court for the Western District of
Louisiana from the Alexandria City Court, Parish of Rapides, State of Louisiana.

13. The United States District Court for the Western District of Louisiana is the
appropriate court to which this action should be removed because this district is the district
embracing actions filed in the Alexandria City Court, Parish of Rapides, State of Louisiana.

14. A true and correct copy of this Notice of Removal is being served upon Petitioner
and the other Defendant as required by law under 28 U.S.C. § 1446(d).

15. A true and correct copy of this Notice of Removal is also being filed promptly
with the Clerk of the Alexandria City Court, Parish of Rapides, State of Louisiana, in accordance
with 28 U.S.C. § 1446(d).

WHEREFORE, Prudential hereby removes this action, currently pending in the
Alexandria City Court, Parish of Rapides, State of Louisiana, to the United States District Court
for the Western District of Louisiana.

Dated: May 3, 2019
Respectfully submitted,

/s/ Judy L. Burnthorn

 

Judy L. Burnthorn (#17496)
Andrew J. Baer (#35638)
Matthew T. Biggers (#37426)
DEUTSCH KERRIGAN, L.L.P.
755 Magazine Street

New Orleans, LA 70130
Telephone: 504 581 5141
jburnthorn@deutschkerrigan.com
abaer(@deutschkerrigan.com
mbiggers@deutschkerrigan.com
Attorneys for Plaintiff,

Counsel for Defendant The Prudential
Insurance Company of America
Case 1:19-cv-00577-UDJ-JPM Document1 Filed 05/03/19 Page 5of5PagelD#: 5

CERTIFICATE OF SERVICE
I certify the foregoing pleading has been served on John W. Munsterman, The
Munsterman Law Firm, L.L.C., 5501 A John Eskew Drive, Alexandria, Louisiana 71303, and
Charles S. Weems III, Gold Weems Bruser Sues & Rundell, 2001 MacArthur Drive, P.O.

Box 6118, Alexandria, LA 71307-6118 on this 3" day of May, 2019.

/s/ Judy L. Burnthorn
Judy L. Burnthorn
